DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/771,145, filed 06/09/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
 	The disclosure is objected to because of the following informalities:
 	In ¶ 0095, the phrase “may be affoxed” might read as “may be affixed”
 	In ¶ 00131, the phrase “a indicator” might read as “an indicator”
Appropriate correction is required.
Claim Objections
 	Claims 1, 17-20, 23-36, 44 are objected to because of the following informalities:  
 	In claim 1, line 14, delete “may supply” and replace with “is configured to supply”
 	Appropriate correction is required.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 17-20, 23-25, 34-35, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,332,015 in view of Ito et al. US Pub 2012/0326654 (hereinafter Ito). 

Instant application: 17/726,854
US Patent: 11,332,015
1. A power supply charging system comprising: (a) a first power cell having electrical energy stored therein; (b) a second power cell having electrical energy stored therein, wherein the first power cell and the second power cell are adapted to not be in a discharging mode or a charging mode simultaneously; (c) a third power cell in electrical communication with the first power cell and the second power cell, wherein the third power cell is adapted to operably supply power to the first power cell when in the charging mode or the second power cell when in the charging mode; and 





(d) a control system which is adapted to alternate the power being supplied from the third power cell to the first power cell while in the charging mode and the second power cell which in the charging mode based on an occurrence of a pre-determined condition; one or more electrical inputs in communication with the control system and adapted to be electrically connected to one or more alternative energy systems such that the control system may supply power from the one or more alternative energy systems to the first power cell, second power cell, third power cell, or any combination thereof when the power supply charging system is connected to the one or more alternative energy systems. 
1. A power supply charging system comprising: (a) a plurality of power cells including: (i) a first power cell having electrical energy stored therein; (ii) a second power cell having electrical energy stored therein, wherein the first power cell and the second power cell are adapted to not be in a discharging mode or a charging mode simultaneously; (iii) a third power cell in electrical communication with the first power cell and the second power cell, wherein the third power cell is adapted to operably supply power to the first power cell when in the charging mode or the second power cell when in the charging mode, and wherein the third power cell is adapted to receive alternating power from the first power cell when in the discharging mode and the second power cell when in the discharging mode; (b) a control system which is adapted to alternate the power being supplied from the third power cell to the first power cell while in the charging mode and the second power cell which in the charging mode based on an occurrence of a pre-determined condition; and (c) one or more electrical inputs in communication with the control system and adapted to be electrically connected to one or more alternative energy systems such that the control system is configured to supply power from the one or more alternative energy systems to the first power cell, the second power cell, the third power cell, or any combination thereof when the power supply charging system is connected to the one or more alternative energy systems.


Claim 1 of US Patent 11,332,015 does not disclose the power supply system comprising: one or more electrical outputs in communication with the control system and adapted to be electrically connected to one or more power receiving systems such that the control system supplies power from the first power cell or the second power cell to the one or more power receiving system.
However, Ito discloses a storage battery has at least battery banks, switching units, a charging terminal, a discharging terminal and a battery management unit.  The battery management unit instructs the switching units to electrically and simultaneously connect one or more battery banks to the charging terminal during charging, and to electrically and simultaneously connect one or more battery banks to the discharging terminal during discharging in Abstract.   The power conditioner 25 boosts the DC electric power supplied from the storage battery 10 and supplies the boosted DC electric power to the in-vehicle battery 22 in ¶ 0044.
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Claim 1 of US Patent 11,332,015 to incorporate with the teaching of Ito by supplying the boosted DC electric power to the in-vehicle battery, because it would be advantageous to reduce air pollution and further prolong the service life of the in-vehicle battery.
Instant application: 17/726,854
US Patent: 11,332,015
Claim 17
Claim 14
Claim 18
Claim 14
Claim 19
Claim 15
Claim 20
Claims 16-17
Claim 23
Claim 18
Claim 24
Claim 19
Claim 25
Claim 18


 	Regarding claims 34-35, Claim 1 of US Patent 11,332,015 does not disclose the power supply charging system of wherein the system includes one or more mobility features attached thereto, and wherein the one or more mobility features includes one or more wheels, handles, straps, power cables, or a combination thereof.
 	However, Ito discloses the in-vehicle battery 22 has a charging and discharging cable which extends toward the outside of the in-vehicle battery 22 in ¶ 0048.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Claim 1 of US Patent 11,332,015 to incorporate with the teaching of Ito by further including a charging and discharging cable in the vehicle, because it would be advantageous to increase the utility of the vehicle. 
 	Regarding claim 44, Claim 1 of US Patent 11,332,015 does not disclose wherein the alternative energy systems include one or more solar panels, turbines, hydropower systems, the like, or a combination thereof.
 	However, Ito discloses the charging system 20 has the AC electric power lines 21, a solar power generation system (includes solar panels) are electrically connected to the AC electrical power lines 21 in ¶ 0038.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Claim 1 of US Patent 11,332,015 to incorporate with the teaching of Ito by further including the solar power generation system in the system, because it would be advantageous to save electric power purchased from a commercial electric power company and further lower the energy price.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/05/2022